                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDUARDO JACOBS,

                    Plaintiff,                CASE NO. 15-10516
                                              HON. DENISE PAGE HOOD
v.

RAYMON ALAM, et al.,

                    Defendants.
                                              /


     ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFF’S
            MOTION TO EXCLUDE PRIOR LAWSUITS [#186]



I.      BACKGROUND

        This case involves the events that occurred between Defendants and Plaintiff

Eduardo Jacobs (“Plaintiff”) during the raid at his residence located at 5837

Christiancy Street, Detroit, MI on January 3, 2014. The parties dispute many of the

events leading up to Plaintiff’s injury. However, it is undisputed that Plaintiff was

shot at least one time from one of Defendants’ bullets.

        On July 27, 2015, Plaintiff filed an amended complaint alleging a Bivens

Conspiracy Claim (Count I), and Violation of Civil Rights pursuant to 42 U.S.C. §

1983 (Count II). [ECF No. 25] On November 13, 2015, this Court entered an

Order Granting Defendants’ Motion for Summary Judgment on Count II, and

                                          1
dismissed Count II of the First Amended Complaint. [ECF No. 37] The remaining

claims are Bivens claims of excessive force, false arrest, malicious prosecution,

fabrication of evidence, and civil conspiracy against Defendants.

      Plaintiff alleges that the bullet wound he sustained resulted in his permanent

inability to work, which caused a series of economic losses related to his rental

properties, “Mexicantown Properties, LLC.” Plaintiff further contends that his

absence from work allowed employees of his company to loot his business assets.

Plaintiff also alleges that his permanent disability forced several of his properties

into tax foreclosure.

II.   ANALYSIS

      A. Plaintiff’s Motion to Exclude Prior Lawsuits

      Plaintiff seeks to exclude any reference to Plaintiff’s 2009 and 2014 prior

lawsuits stemming from his respective automobile accidents. Plaintiff argues that

evidence of Plaintiff’s prior lawsuits is impermissible character evidence under

Federal Rule of Evidence 404(b).

      Defendants seek to admit evidence of Plaintiff’s lawsuits stemming from his

2009 and 2014 automobile accidents. Defendants argue that these lawsuits

establish that Plaintiff is claiming the same injuries and damages in the instant

matter. Defendants assert that Plaintiff’s 2014 lawsuit was dismissed for fraud and



                                           2
that evidence of this dismissal relates to Plaintiff’s credibility. Plaintiff responds

that his 2014 auto-accident lawsuit was denied “based on no coverage.”

       The Court finds that referring to the 2014 automobile accident dismissal as

fraudulent is unfairly prejudicial and the Court declines to relitigate the intricacies

of a state court insurance claim. Defendants may only state that the 2014 lawsuit

was dismissed.

       However, Defendants are permitted to reference Plaintiff’s 2009 and 2014

automobile accidents for limited purposes. Defendants may ask if Plaintiff was

injured in either accident and what the specific injuries were. Defendants may also

ask if Plaintiff filed a previous lawsuit related to either accident; how the previous

lawsuits were resolved; and if Plaintiff received any monetary damage awards.

III.   CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Exclude Plaintiff’s

2009 and 2014 prior lawsuits [#186] is DENIED in part and GRANTED in part.



                                                s/Denise Page Hood
                                                DENISE PAGE HOOD
DATED: December 23, 2019                        Chief United States District Judge




                                            3
